DETAILED ACTION
This action is in response to the application filed on 26 March 2021.
Claims 1-27 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/280,401 (the ‘401 application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

    PNG
    media_image1.png
    212
    412
    media_image1.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 25 and 27 recite substantially identical subject matter and are thus similarly rejected.
Claims 2-24 and 26 are substantially disclosed by the remaining claims of the ‘401 application.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/280,418 (the ‘418 application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

    PNG
    media_image2.png
    215
    413
    media_image2.png
    Greyscale

Claims 25 and 27 recite substantially identical subject matter and are thus similarly rejected.
Claims 2-24 and 26 are substantially disclosed by the remaining claims of the ‘418 application.
Claim Objections
Claims 2-24 and 26 are objected to because of the following informalities: it is suggested to replace “A method” to “The method” for clarity regarding antecedent basis; similarly, regarding claim 26, “A telecommunications network” to “The telecommunications network”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 27 does do not fall within at least one of the four categories of patent eligible subject matter. Claim 27 recites the limitation of “a computer-readable storage medium”. Paragraphs 30 and 31 of the applicant’s specification (see US Publication US 2022/0038953) disclose the “ computer-readable storage medium” as being a computer program product. Therefore, in light of the specification, the claimed “computer-readable storage medium” does not define what constitutes the medium and hence encompass both transitory and non-transitory embodiments. The claimed  computer-readable storage medium  does not fall within the statutory categories of 35 USC 101 (i.e., process, machine, manufacture, or composition of matter), claim 21 is ineligible under 35 USC 101.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardos et al. (US 2020/0228968) in view of Yang et al. (US 2019/0372837).
Regarding claim 1, Bernados discloses a method of managing network traffic in a telecommunications network, the telecommunications network having a plurality of network slices and a User Equipment (UE) (para. 67, A 5G wireless communication system may be implemented, for example, using network slicing, which may virtually partition a network into multiple logical slices), wherein the UE is allocated to a first network slice for processing a network communication from the UE (para. 70, A WTRU may be configured by a home Public Land Mobile Network (PLMN) with slicing information, e.g., with a Configured NSSAI per PLMN. A Configured NSSAI may be PLMN-specific. A home PLMN (HPLMN) may indicate one or more applicable PLMN(s) for a (e.g., each) Configured NSSAI), the method comprising the steps of: 
…
identifying a second network slice that is suitable for processing the network communication (para. 91, At 204, an N3IWF may, for example, relay 3GPP RAN network slicing capability information e.g., Available NSSAIs (e.g., a set of one or more S-NSSAI for slice(s) that are available)) to a WTRU); and 
in response to identifying a lack of suitability of the first network slice to process the network communication (para. 94, Relaying of 3GPP RAN network slicing capability information may be triggered, for example, by a request from a WTRU. In an example, a WTRU may send a request message to a WiFi Network, for example, when a desirable network slice may not be available), redirecting the network communication to the second network slice whilst the UE remains allocated to the first network slice (para. 96, At 205, a WTRU may (e.g., based on received information), for example, find that a 3GPP RAN may provide one or more network slices that may fit its requirement better. A WTRU may (e.g., decide to) initiate a registration process with a 3GPP RAN).
Bernardos does not specifically disclose monitoring a suitability of the first network slice to process the network communication. However, Yang from an analogous art teaches this limitation (para. 31, Further, in some embodiments, mSON management device 130 may monitor network slice 210 in order to determine whether the resources provisioned to network slice 210 provide UE 120 with a sufficient level of service throughout the session or service duration). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the slice tracking of Yang in the system of Bernardos in order to implement the slice functions in a more intelligent, dynamic, and flexible manner.

Bernados in view of Yang further discloses:
2. A method according to claim 1, wherein the network communication is redirected to the second network slice before being received by the first network slice. (para. 96, selecting a network slice that fits the requirements better) Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the slice tracking of Yang in the system of Bernardos in order to implement the slice functions in a more intelligent, dynamic, and flexible manner.

3. A method according to claim 1, wherein the step of identifying the second network slice is performed in response to identifying a lack of suitability of the first network slice. (Yang, para. 31). 

4. A method according to claim 1, wherein the first network slice is suitable to process the network communication if it has, or will have, sufficient excess available processing resources to process the network communication. (para. 96)

5. A method according to claim 1, wherein the first network slice is suitable to process the network communication if the first network slice has, or will have, a number of concurrent users that is below a threshold. (para. 92, Examples of events that may trigger relaying may include, for example, one or more of the following: (i) a WTRU may move (e.g., to a specific location); (ii) a WTRU battery and/or WTRU mobility may reach a certain level or threshold; and/or (iii) a WiFi traffic level may reach a certain level or threshold.)

6. A method according to claim 1, wherein the first network slice is suitable to process the network communication if network performance of the first network slice is, or will be, beyond a threshold. (Yang, para. 41, The determination may be based on monitoring, and specifically, based on whether the monitored parameters deviate, by some threshold amount, from expected parameters of the target SLA). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the slice tracking of Yang in the system of Bernardos in order to implement the slice functions in a more intelligent, dynamic, and flexible manner.

9. A method according to claim 1, wherein identifying a lack of suitability of the first network to process the network communication triggers the first network slice to reconfigure. (Yang, para. 43, if it is determined that core cloud 115 is not providing the sufficient level of service (460—No), then process 400 may proceed to block 475. In other words, if core cloud 115 is unable to provide, and/or is for some reason not providing the sufficient level of service, then resources of edge cloud 110 may alternatively, or additionally, be provisioned in order to provide the sufficient level of service). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the slice tracking of Yang in the system of Bernardos in order to implement the slice functions in a more intelligent, dynamic, and flexible manner.

10. A method according to claim 1, wherein the step of identifying the second network slice is performed in response to identifying a lack of suitability of the first network to process the network communication. (fig. 2, step 205; para. 94; an example, a WTRU may send a request message to a WiFi Network, for example, when a desirable network slice may not be available).  

11. A method according to claim 1, wherein the network communication would cause, if processed by the first network slice, or does cause, the first network slice to become unsuitable for processing the network communication. (para. 94, In an example, a WTRU may send a request message to a WiFi Network, for example, when a desirable network slice may not be available,)

12. A method according to claim 1, wherein the network communication would cause, if processed by the first network slice, or does cause, the first network slice to become unsuitable for processing the network communication. (Yang, para. 31, monitoring network slices) Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the slice tracking of Yang in the system of Bernardos in order to implement the slice functions in a more intelligent, dynamic, and flexible manner.

13. A method according to claim 1, wherein the first and the second network slices remain operational during, at least, the steps of monitoring, identifying and redirecting. (para. 96, one or more network slices)

14. A method according to claim 1, wherein the network communication is redirected to at least one function, but not to all functions, of the second network slice. (para. 96)

15. A method according to claim 14, wherein the network communication is redirected to a User Plane Function (UPF) of the second network slice. (para. 21, UPF)

16. A method according to claim 1, further comprising the steps of: 
continuing to monitor the suitability of the first network slice to process the network communication after redirecting the network communication to the second network slice (para. 91, 94, 96); and 
in response to identifying that the first network slice is suitable to process the network communication, ceasing to redirect the network communication to the second network slice (para. 91, 94, 96).

17. A method according to claim 1, wherein the second network slice has substantially the same configuration as the first network slice, when the first network slice is suitable for processing the network communication. (para. 96)

18. A method according to claim 1, wherein the network performance of the second network slice is no worse than the network performance of the first network slice, when the first network slice is suitable for processing the network communication. (para. 96)

19. A method according to claim 1, wherein the first network slice is a network slice that is preferred by the telecommunications network over the second network slice for processing the network communication, when the first network slice is suitable for handling the network communication. (para. 96)

20. A method according to claim 1, wherein identifying the second network slice further comprises the steps of: measuring network performance of the second network slice; and assessing whether the network performance surpasses a threshold. (Yang, para. 31) Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the slice tracking of Yang in the system of Bernardos in order to implement the slice functions in a more intelligent, dynamic, and flexible manner.

21. A method according to claim 1, wherein a single given network slice of the telecommunications network is, in a first iteration of the method, the first network slice and, in a second iteration of the method, is the second network slice. (para. 96)

22. A method according to claim 1, wherein redirecting the network communication to the second network slice is implemented in a core of the telecommunications network. (abstract, 3GPP)

23. A method according to claim 1, wherein the telecommunications network is a mobile cellular network. (abstract, 3GPP)

24. A method according to claim 1, wherein the telecommunications network is a fixed-line network. (para. 3, MMTC)

Claim 25 recites a telecommunications network for managing network traffic, corresponding to the method of claim 1, and is thus similarly rejected.

Regarding claim 26, Bernados further discloses a telecommunications network according to claim 25, wherein the processor and the controller are arranged in a core of the telecommunications network (abstract, 3GPP).

Regarding claim 27, Bernados further discloses a computer-readable storage medium comprising instructions that, when executed by a processor associated with a telecommunications network, causes the telecommunication network to perform the method according to claim 1 (fig. 1B).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardos et al. in view of Yang et al. and further in view of Vrzic (US 20170086118 A1).
Regarding claim 7, the combination of Bernados and Yang does not specifically disclose:
wherein the first network slice is suitable to process the network communication if an absence of any ongoing and/or future reconfiguration of the first network slice is identified.
However Vzric from an analogous art discloses this limitation (para. 58, such as slice reselection may be temporary, until a new slice is created or existing slices are reconfigured). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to incorporate the reselection of Vrzic to support slice handover or slice reselection.

Regarding claim 8, Vrzic in view of Bernados and Yang further discloses wherein the reconfiguration is a: re-starting; scaling; closing; and/or opening of the first network slice (para. 58, slice management events include the addition (instantiation), deletion, and modification of a slice). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to incorporate the reselection of Vrzic to support slice handover or slice reselection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892). Erman et al (US Pub. 2021/0036920) discloses reconfiguration of network slices based on updated network slice definition (fig. 6A, 6B; para. 122, 124, 131). Shaw et al (US Pub. 2018/0287891) discloses selecting an existin core network slice, instantiate a new core network slice, and/or update ana existing core network slice (para. 28). Adjakple et al discloses operating network slices in parallel (para. 160, 163).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468